Citation Nr: 1045113	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-29 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 
1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in November 2009 for further development.  Decisions 
regarding the ratings to be assigned for right great toe and 
deviated nasal septum disabilities were made in the November 2009 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The November 2009 remand directed a VA examination with etiology 
opinion supported by a rationale.  The Veteran underwent VA 
examination in December 2009.  The examination included review of 
the claims file.  

The Board points out that the Veteran's DD Form 214 lists his 
primary specialty as fabric and rubber products specialist.  One 
of the Veteran's main contentions is that his diabetes is due to 
such exposure.  The December 2009 examiner opined that the 
Veteran's diabetes was not due to exposure to solvents and paint 
during service.  However, no rationale was furnished for this 
opinion.  The Board is therefore unable to view this opinion as 
adequate as it is not supported by any articulated rationale.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed).  The Board regrets further delay in appellate review, 
but such remedial action is necessary to fully assist the 
Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  If possible, the claims file should be 
returned to VA medical doctor who authored 
the December 2009 examination report.  The 
physician should be asked to furnish a 
detailed rationale for the opinion 
regarding a causative link between the 
Veteran's diabetes and in-service exposure 
to solvents and paint.  The rationale 
should include, as appropriate, discussion 
of the pertinent evidence of record as 
well as any pertinent medical literature, 
studies, etc.  

If the December 2009 VA examiner is no 
longer available, then the claims file 
should be forwarded to an appropriate VA 
examiner for an opinion and rationale 
regarding a causative link between the 
Veteran's diabetes and in-service exposure 
to solvents and paint.  This rationale 
should include, as appropriate, discussion 
of the pertinent evidence of record as 
well as any pertinent medical literature, 
studies, etc. 

2.  In the interest of avoiding further 
remand, the RO should review the medical 
opinion to ensure that it is responsive to 
the above, directions.  Any necessary 
remedial action should be taken. 

3.  The RO should then review the expanded 
record and determine if service connection 
for diabetes mellitus Type II is 
warranted.  If the benefit remains denied, 
the RO should furnish the Veteran and his 
representative with an appropriate 
supplemental statement of the case.  After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


